Exhibit 10.1
AMENDED AND RESTATED
EMPLOYMENT TERMINATION BENEFITS AGREEMENT
     AGREEMENT, as adopted on November 11, 1999 and amended on August 23, 2006
and December 1, 2010, made this _____ day of                     , 20___, and
effective the ____ day of                     , 20___, between MOOG INC., a New
York corporation with an office and place of business at Jamison Road, East
Aurora, New York 14052 (the ‘Company’), and
                                        ,
                                        , New York, _____, (“Executive”).
RECITALS:
     A. Executive is presently employed by Company; and
     B. The Board of Directors of Company (the “Board”) recognizes that
Executive’s contribution to the growth and success of Company has been
substantial; and
     C. Board desires to provide for continued employment of Executive and to
establish appropriate employment arrangements which Board has determined will
reinforce and encourage Executive’s continued attention and dedication to the
Company’s business and success as a member of the Company’s management,
furthering the best interest of the Company and its Shareholders; and
     D. Executive is willing to commit himself to continue to serve Company on
the terms and conditions herein provided.
     NOW, THEREFORE, in consideration of the mutual promises and the respective
covenants and agreements of the parties herein contained and intending to be
legally bound hereby, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I.
DEFINITIONS
     Section 1.1. Terms Defined. In addition toy words and terms elsewhere
defined herein, the following words and terms shall have the meanings indicated
below unless the context or use indicates a different meaning:
     (a) “CAUSE” shall mean:
          (1) Any harmful act or omission that constitutes a willful and a
continuing material failure by the Executive to perform the material and
essential obligations under this Agreement (other than as a result of death or
total or partial incapacity due to physical or mental illness); or
          (2) The Executive’s conviction of a felony, or any willful
perpetration by the Executive of a common law fraud upon the Company; or
          (3) Any willful misconduct or bad faith omission by the Executive
constituting dishonesty, fraud or immoral conduct, which is materially injurious
to the financial condition or business reputation of the Company.
     Anything in this definition to the contrary notwithstanding, the
termination of the Executive’s employment by the Company is not considered to
have been for cause if the termination resulted from: Bad judgment or mere
negligence on the part of the Executive; or an act or omission by the Executive
without intending to gain, directly or indirectly, a substantial personal profit
to which the Executive was not legally entitled; or an act or omission by the
Executive that the Executive believed in good faith to have been in the
interests of the Company or not opposed to such interests.

- 2 -



--------------------------------------------------------------------------------



 



     (b) A “CHANGE OF CONTROL” shall mean the transfer in one or more
transactions, extending over a period of not more than 24 months of Common Stock
of the Company possessing 25% or more of the total combined voting power of all
Class A and Class B Shares of Common Stock. A transfer shall be deemed to occur
if shares of Common Stock are either transferred or made the subject of options,
warrants, or similar rights granting a third party the opportunity to acquire
ownership or voting control of such Common Stock.
     (c) “COMMON STOCK” shall mean the Class A and Class B $100 par value shares
of the capital stock of the Company, as well as all other securities with voting
rights or convertible into securities with voting rights.
     (d) “COMPENSATION” shall mean the base pay plus profit share and any bonus
paid to Executive in any one fiscal year; provided, however, that if any profit
share was not paid but would have been payable under the terms of the Profit
Share Plan, Compensation shall include the amount of such unpaid profit share
calculated in accordance with the terms of the profit share plan. “AVERAGE
ANNUAL COMPENSATION” shall mean the average of the Compensation paid to
Executive for the three highest years of the five years preceding termination.
“MONTHLY PAYMENT” shall mean the average Annual Compensation divided by 12.
     (e) “COMPENSATION COMMITTEE” shall mean the Executive Compensation
Committee of’ Board, as it is constituted from time to time.
     (f) “COMPANY” shall mean MOOG INC., as well as any successors or assigns of
MOOG INC., whether by transfer, merger, consolidation, acquisition of all or
substantially all of the business assets, change in identity, or otherwise by
operation of law and

- 3 -



--------------------------------------------------------------------------------



 



for purposes of employment of Executive shall also mean any parent, subsidiary
or affiliated entity to whom Executive’s services may be assigned.
     (g) “DISABILITY” shall mean the inability of Executive to perform a
substantial portion of his duties hereunder for a continuous period of 6 months
or more.
     (h) “EFFECTIVE DATE” shall mean the date of this Agreement.
     (i) “INVOLUNTARY TERMINATION OF EMPLOYMENT” shall mean a severance of the
Executive’s employment relationship prior to age 65, other than for death,
Disability, Retirement, or Cause, by or at the instigation of Company or by or
at the instigation of Executive where Executive’s pay has been diminished or
reduced to a greater extent than any diminution or reduction of Company’s
Executives generally, or where there has been a Change of Control, Involuntary
Termination of Employment shall also include a termination of the employment
relationship by Executive (whether before or after age 65), within two years of
the Change of Control, in those circumstances where the duties,
responsibilities, status, base pay or perquisites of office and employment have
been diminished or downgraded, or substantially increased (other than base pay)
without Executive’s actual or implied consent; provided, however, that a general
increase or decrease in base pay which is approved by a majority of those
executives who are parties to agreements similar to this Agreement will be
considered as having been consented to for purposes of this Agreement.
     (j) “RETIREMENT” shall mean the election of Executive to retire from active
employment with Company at the end of the month in which Executive attains
65 years of age or thereafter. Retirement shall also mean a similar election by
Executive prior to age 65, where Executive elects to receive early Retirement
benefits under the Moog Inc. Employees’ Retirement Plan or any successor Company
Retirement Plan.

- 4 -



--------------------------------------------------------------------------------



 



     (k) “TERM OF EMPLOYMENT” means the period commencing on the effective date
and expiring on the earliest to occur of (i) Executive’s death, Disability or
Retirement, (ii) the Voluntary Termination of Employment by Executive, or
(iii) Termination for Cause of Executive’s employment.
     (l) “TERMINATION FOR CAUSE” shall mean severance of the Employment
relationship based upon or brought about by Cause as defined in paragraph
(a) above.
     (m) “VOLUNTARY TERMINATION OF EMPLOYMENT” shall mean a severance of the
Employment relationship by or at the instigation of Executive, other than a
termination occurring upon a Change of Control as defined in paragraph
(b) above, or upon death, Disability or Retirement.
     (n) “YEAR OF SERVICE” shall have the same meaning as defined in the Moog
Inc. Employees’ Retirement Plan for benefit accrual purposes.
ARTICLE II.
EMPLOYMENT, TERM, DUTIES
     Section 2.1. Employment. Company hereby hires Executive, and Executive
agrees to serve Company, for a term beginning on the Effective Date of this
Agreement, and ending on the last day of the Term of this Agreement.
     Section 2.2. Term. The term of this Agreement shall begin on the Effective
Date, and shall end as provided in Section 5.1. Unless benefits under this
Agreement are being provided at that time, this Agreement shall also end upon
Executive’s attainment of age 65; provided, however, that upon the request of
Executive, the Company in its sole discretion may agree to year-by-year
continuations of this Agreement after Executive’s attainment of age 65.

- 5 -



--------------------------------------------------------------------------------



 



     Section 2.3. Capacity. Executive shall serve in such Executive or
Managerial capacity as the Board of Directors or the Chief Executive Officer of
the Company shall determine, and shall have all of the duties, responsibilities,
obligations and privileges commensurate with such position.
     Section 2.4. Duties. Executive agrees to devote his fill business time and
energy to the business and affairs of Company and to utilize his best efforts,
skill and abilities to promote such interest, performing such duties as may be
assigned on the executive level. Company agrees that Executive shall have such
powers and authority as shall reasonably be required to enable Executive to
discharge his duties in an efficient manner.
     Section 2.5. Base of Operations. Company agrees that Executive’s base of
operations shall be Executive’s location as of the effective date of this
Agreement. Although Executive recognizes that substantial traveling may be
required in connection with employment, Executive shall not be required to
operate from any other area without Executive’s prior consent.
ARTICLE III.
COMPENSATION AND BENEFITS
     Section 3.1. Base Salary and Profit Share. During the Term of Employment,
Company shall pay Executive for all services to be rendered as set forth herein,
a base salary as determined from time to time by the Compensation Committee,
plus a Management Profit Share Award under the Profit Share Plan. The base
salary shall be payable in periodic installments not less frequently than on a
monthly basis. Any Profit Share Award shall be payable annually in the month of
January.
     This Agreement shall not be deemed abrogated or terminated if Company, in
its discretion, shall determine to modify the base compensation of Executive for
any period of time,

- 6 -



--------------------------------------------------------------------------------



 



and Executive accepts such modification, but nothing herein contained shall be
deemed to obligate Company to make any increase in base compensation.
     Section 3.2. Other Employment Benefits. Executive shall be entitled to all
rights and benefits for which he shall be eligible under any Retirement, Profit
Sharing, Employee Stock Purchase Plan, Savings and Investment Plan, Business
Travel, Group Life, Disability, Accident or Health Insurance, Vacation, and
other benefit plans which Company provides for its employees generally, as well
as for any Stock Option, Incentive Compensation, Deferred Compensation, Extended
Vacation, Supplemental Retirement, Club Memberships, Supplemental Medical and
Life Insurance coverages and similar benefit plans which Company provides for
executive personnel having duties and responsibilities similar to those of
Executive.
     Section 3.3. Reimbursement of Expenses. Company shall provide Executive
with an automobile or an allowance for automobile use and shall pay or reimburse
Executive for all reasonable traveling or other expenses incurred or paid by
Executive in connection with the performance of his services under this
Agreement upon presentation of expense statements or vouchers, and such other
supporting information as it may from time to time request.
     Section 3.4. Death Benefit. Company agrees that in the event of the death
of Executive during the continuation of the term of employment hereunder,
Executives base salary shall continue to be paid to Executive’s widow, or to
Executive’s estate, for a period of six months following the date of such
demise.
ARTICLE IV.
NON COMPETITION, CONFIDENTIAL DATA
     Section 4.1. Non-Competition. During the term of this Agreement, and in the
event of Involuntary Termination upon a Change in Control until the last payment
of any

- 7 -



--------------------------------------------------------------------------------



 



benefits to Executive under this Agreement, Executive will not directly or
indirectly enter the employ of, or render any service to any customer or former
customer, or any other person, partnership, association or corporation engaged
in any business engaged in by Company during the term of this Agreement, and
Executive will not engage in any such business on his own account, nor become
interested in any such business, directly or indirectly as an individual,
partner, shareholder, director, officer, principal, agent, employee, trustee,
consultant, or in any other relationship or capacity.
     Section 4.2. Confidential Information. Executive agrees, during the term of
this Agreement and thereafter, not to use or make use of nor to divulge to
anyone other than authorized personnel or representatives of Company, any
information or knowledge relating to the business, business methods or
techniques of Company including, without being limited to, information about
accounting procedures, training methods or techniques, data, processes, research
manufacturing formulae, costing, sales prospects, customers’ or suppliers’
lists, bidding formulae, sales, profits or costs, except to the extent that
Executive can establish the same to be generally known to the public or
recognized as standard practice in the business in which Company is engaged or
to the extent Executive is required to divulge such information or knowledge in
connection with any legal proceeding.
     Section 4.3. Patents and Inventions. Executive agrees that any patents,
inventions, improvements, discoveries, formulae or processes which he may
obtain, make or conceive during the period of employment hereunder, shall be the
sole and exclusive property of Company, and that he will sign and execute any
and all applications, assignments or other instruments necessary or appropriate
to assign, convey or otherwise make available exclusively to Company all such
patents, inventions, improvements, discoveries, formulae or processes.

- 8 -



--------------------------------------------------------------------------------



 



     Section 4.4. Enforcement. Executive agrees that in the event of a breach or
threatened breach by Executive of any provision of this Article, Company may
institute legal proceedings to compel Employee compliance hereunder, including
injunctive relief and any other remedy provided in law or equity. If the scope
of any restriction contained in this Agreement is too broad to permit
enforcement of such restriction to its fill extent, then such restriction shall
be enforced to the maximum extent permitted by law, and Executive hereby
consents and agrees that such scope may be judicially modified accordingly in
any proceeding brought to enforce such restriction.
     In the event of such judicial modification, Company may, if it determines
in its sole judgment that such action is contrary to the best interests of
Company, within ten days after notification of such modification, terminate all
obligations of Company under this Agreement by giving Executive not less than
15 days notice of such termination.
ARTICLE V.
TERMINATION
     Section 5.1. Termination of Employment. Executives employment by Company
shall terminate on the earliest to occur of (a) Executive’s death, Disability or
Retirement, (b) Voluntary Termination of Employment by Executive, or
(c) Termination for Cause of Executives employment. In any such event this
Agreement shall also terminate other than for the provisions of Articles IV, VI
and VII and Section 3.4, which shall survive such Termination.
     The existence of Disability, as defined herein, shall be determined in the
sole judgment of the Compensation Committee, and effective upon delivery to
Executive of written notice that such determination has been made, Executive’s
employment shall be terminated and Executive shall be removed from all
positions, as an Officer or Director, with Company.

- 9 -



--------------------------------------------------------------------------------



 



     Section 5.2. Effect of Involuntary Termination. This Agreement shall
survive an Involuntary Termination of Employment.
     Section 5.3. Executive Obligations Upon Termination. Executive agrees that
upon termination of services under this Agreement, for any cause whatsoever, be
will deliver to Company all documents, drawings, papers, computer tapes or
discs, notes, memoranda, handbooks, manuals, and all other tangible material on
which information is stored or recorded, and all copies thereof which Executive
has in his control or possession in any way related to the business of Company,
its customers, suppliers or affiliates.
ARTICLE VI.
BENEFITS UPON TERMINATION
     Section 6.1. Death, Disability, Retirement. In the event of termination
upon death, Executive’s surviving spouse or estate shall be entitled to the
benefit provided in Section 3,04, life insurance benefits, the limited right (to
the extent permitted by the terms of the applicable stock option plan or the
grant thereunder) to exercise any outstanding options owned within the one year
period after the date of death but not later than the expiration date(s) of such
stock options or if such exercise is not permitted an amount equal to the
bargain element of such options shall be paid, any death benefits which may be
provided under any Company Retirement Plan or Supplemental Retirement Plan, the
limited right to receive a payment in cash for any unutilized vacation benefits
accrued for Executive, as well as any other benefits provided generally by
Company to its executives upon death.
     Termination of the employment relationship by virtue of Retirement of
Executive shall entitle Executive to all retirement benefits provided generally
by Company to its Executives upon retirement including benefits under any
Company Retirement Plan or Supplemental

- 10 -



--------------------------------------------------------------------------------



 



Retirement Plan, insurance benefits provided upon Retirement, the limited right
(to the extent permitted by the terms of the applicable stock option plan or the
grant thereunder) to exercise any stock options previously granted to Executive
within the one year period after the date of Retirement but not later than the
expiration date(s) of such stock options or if such exercise is not permitted an
amount equal to the bargain element of such options shall be paid, and the
limited right to receive a payment in cash for any unutilized vacation benefits
accrued for Executive.
     In the event that employment is terminated by virtue of Disability as
determined under Section 5.01. Executive shall be entitled to all basic and long
term Disability benefits which may be provided generally under Plans made
available by Company to its executives, including any rights which may be
available upon disability under any Company Retirement Plan or Supplemental
Retirement Plan, as well as the limited right (to the extent permitted by the
terms of the applicable stock option plan or the grant thereunder) to exercise
any stock options previously granted to Executive within the one year period
after becoming disabled but not later than the expiration date(s) of such stock
options or if such exercise is not permitted an amount equal to the bargain
element of such options shall be paid, and the limited right to receive a
payment in cash for any unutilized vacation benefits accrued for Executive.
     Section 6.2. Termination For Cause. Upon termination of Executive’s
employment for Cause, Executive shall be entitled to his base salary up to the
date of such termination, as well as any vested benefits under any Company
Retirement Plan or Supplemental Retirement Plan. Under such termination,
Executive shall not be entitled to participate in any Profit Share Award or
Incentive Compensation payable after the date of termination, but will be
eligible to receive a payment in cash for any unutilized vacation benefits
accrued for Executive.

- 11 -



--------------------------------------------------------------------------------



 



Unless otherwise provided by law, Executive shall not have the right or
privilege of exercising any stock options held by Executive and issued under any
stock option plan of the Company.
     Section 6.3. Voluntary Termination of Employment. In the event of
Executive’s Voluntary Termination of Employment with Company, Executive shall be
entitled to his employment benefits up to the date of termination, including any
vested benefits under any Company Retirement Plan or Supplemental Retirement
Plan, but unless any Profit Share Award or Incentive Compensation is payable
prior to such termination, Executive shall not receive any such payment.
Executive shall receive a payment in cash for any unutilized vacation benefits
accrued for Executive. Executive shall have the limited right (to the extent
permitted by the terms of the applicable stock option plan or the grant
thereunder) to exercise any stock options previously granted to Executive within
three months after the date of such Voluntary Termination of Employment but not
later than the expiration date(s) of such stock options or if such exercise is
not permitted an amount equal to the bargain element of such options shall be
paid. Notwithstanding the foregoing, if Executive dies within three months from
the date of the Voluntary Termination of Employment, his stock options (to the
extent permitted by the terms of the applicable stock option plan or the grant
thereunder) may be exercised within the one year period after the date of such
Voluntary Termination of Employment but not later than the expiration date(s) of
such stock options or if such exercise is not permitted an amount equal to the
bargain element of such options shall be paid.
     Section 6.4. Involuntary Termination of Employment. In the event of the
Involuntary Termination of Employment of Executive, Executive shall be entitled
to any vested benefits under any Company Retirement Plan or Supplemental
Retirement Plan, Executive shall be entitled to continue at Company’s expense
for one year Club Memberships held by Executive

- 12 -



--------------------------------------------------------------------------------



 



for which reimbursement was provided by Company, Executive, for a period of one
year, will continue to be provided with an automobile, or reimbursement of
automobile expense, Executive shall be entitled to receive fill Profit Share and
Incentive Compensation for credited service and Company performance up to the
date of termination. Executive shall have the right (to the extent permitted by
the terms of the applicable stock option plan or the grant thereunder) to
exercise any stock options held by Executive at the date of termination within
the one year period after the date of such Involuntary Termination of Employment
but not later than the expiration date(s) of such stock options or if such
exercise is not permitted an amount equal to the bargain element of such options
shall be paid. Executive shall also receive for one year after Termination the
same Health, Life and Disability Insurance coverages, for which he was eligible
during employment. Executive shall also receive a payment in cash for any
unutilized vacation benefits accrued for Executive. In addition, Executive shall
be provided with Company paid professional Out-Placement Service to assist
Executive in securing other employment; provided, however, that all
out-placement expenses covered under this arrangement must be incurred and paid
or reimbursed before the end of the second calendar year following the calendar
year in which the termination occurs. Notwithstanding the foregoing, if the
Executive dies within three months from the date of the Involuntary Termination
of Employment, his stock options (to the extent permitted by the terms of the
applicable stock option plan or the grant thereunder) may be exercised within
the one year period after the date of such Involuntary Termination of Employment
but not later than the expiration date(s) of such stock options or if such
exercise is not permitted an amount equal to the bargain element of suck options
shall be paid.
     Section 6.5. Continuation of Compensation. In addition to the benefits of
Section 6.04, upon Involuntary Termination of Employment Executive shall
continue to receive

- 13 -



--------------------------------------------------------------------------------



 



Monthly Payments for that number of months set forth in the table below, based
upon the Years of Service of Executive with Company.

          YEARS OF SERVICE   MONTHS OF More Than   Less Than   COMPENSATION
CONTINUATION
0
  10 years   12 months
10
  11 years   13 months
11
  12 years   14 months
12
  13 years   15 months
13
  14 years   16 months
14
  15 years   17 months
15
  16 years   18 months
16
  17 years   19 months
17
  18 years   20 months
18
  19 years   21 months
19
  20 years   22 months
20
  21 years   24 months
21
  22 years   25 months
22
  23 years   26 months
23
  24 years   27 months
24
  25 years   28 months
25
  26 years   30 months
26
  27 years   31 months
27
  28 years   32 months
28
  29 years   33 months
29
  30 years   34 months
more than 30 years
      36 months

     Section 6.6. Involuntary Termination — Change of Control. In the event that
an Involuntary Termination of Employment of Executive occurs by virtue of a
Change of Control, Executive shall receive all of the benefits set out in
Section 6.4 above. Executive shall receive Monthly Payments far the number of
months indicated in the table below.

- 14 -



--------------------------------------------------------------------------------



 



          YEARS OF SERVICE   MONTHS OF More Than   Less Than   COMPENSATION
CONTINUATION
0
  3 years   12 months
3
  10 years   24 months
10
  15 years   27 months
15
  20 years   30 months
more than 20 years
      36 months

     Section 6.7. Timing of Option Payment. If it is determined that the limited
right to exercise stock options for an extended period under Sections 6.1, 6.3
and 6.4 is not permitted, resulting in a payment to the Executive of an amount
equal to the bargain element of the options, that payment, subject to
Section 6.8, will be made in a single lump sum cash payment as soon as
practicable following the Executive’s termination on account of death,
Retirement, Disability, Voluntary Termination of Employment, or Involuntary
Termination of Employment, as the case may be.
     Section 6.8. Six-Month Delay. Notwithstanding any other provision in this
Agreement, if it is determined that the Executive is a Specified Employee and
that any amount, fringe benefit or reimbursement payable under this Agreement
(a) is subject to Section 409A of the Internal Revenue Code of 1986 (the
“Code”), and (b) is payable solely because the Executive has “separated from
service” within the meaning of Code Section 409A, no payments or reimbursements
will be paid prior to the date that is six months after the date of separation
from service (or, if earlier, the date of death of the Executive). Payments,
including reimbursements, to which an Executive would otherwise be entitled
during the first six months following the date of separation from service will
be accumulated and paid, along with any interest, on the day that is six months
after the date of separation from service. During the period of payment
suspension,

- 15 -



--------------------------------------------------------------------------------



 



all amounts accumulated will earn interest. Interest will be calculated using
the average of the monthly borrowing rate under the Company’s principal U.S.
credit facilities or its equivalent for the six months prior to termination of
service. Interest due the Executive will be determined by multiplying each
delayed payment by the interest rate as determined, with the product then
multiplied by a fraction, the numerator of which is the number of months each
payment was delayed and the denominator of which is 12. For purposes of this
Section a “Specified Employee” is an employee who is determined to be a
“specified employee” within the meaning of Code Section 409A and related
guidance, based on an identification date of December 31. If the Executive is a
Specified Employee at any time during a 12-month period ending on December 31,
he will be deemed to be a Specified Employee for the 12-month period commencing
the following April 1.
ARTICLE VII.
ARTICLE VII- MISCELLANEOUS
     Section 7.1. Notices. All notices, requests, demands and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when received, if personally delivered,
electronically transmitted, or mailed, first class postage prepaid, addressed to
Company at Jamison Road and Seneca Street, East Aurora, New York 14052 (with a
copy to Hodgson Russ LLP, attention John B. Drenning, Esq., 140 Pearl Street,
Suite 100, Buffalo, New York 14202-4040), or to Executive at the address on the
first page, or such other address as may be designated by notice in accordance
with the provisions of this Section.
     Section 7.2. Arbitration. All disputes, differences and controversies
arising under or in connection with this Agreement, including but not limited to
its interpretation,

- 16 -



--------------------------------------------------------------------------------



 



construction, performance or application, shall be settled and finally
determined by arbitration in the City of Buffalo, New York, under the then
existing rules of the American Arbitration Association.
     Section 7.3. Entire Agreement. This instrument contains the entire
agreement of the parties with respect to its subject matter, and supersedes and
replaces any prior agreement or understanding, and no amendment, modification or
waiver of any provision hereof shall be valid unless it be in writing and signed
by Company and Executive.
     Section 7.4. Non-Waiver. The waiver of, or failure to take action with
regard to, any breach of any term or condition of this Agreement shall not be
deemed to constitute a continuing waiver or a waiver of any other breach of the
same or any other term or condition.
     Section 7.5. Paragraph and Other Headings. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
in any way, the meaning or interpretation of this Agreement.
     Section 7.6. Gender and Number. The masculine gender used herein shall be
deemed to include the feminine and neuter genders, and vice versa, and the
singular or plural, shall be deemed to include the plural or singular, as the
case may be, when required by the context, and the word “person” shall include
corporation, firm, partnership or other form of association.
     Section 7.7. Counterparts. This Agreement may be executed simultaneously in
two or more counterparts, any of which shall be deemed an original, and all of
which together shall constitute one and the same instrument, notwithstanding
that all of the parties are not signatory to the original or the same
counterpart.

- 17 -



--------------------------------------------------------------------------------



 



     Section 7.8. Persons Bound — Non-Assignment. This Agreement and all of the
provisions hereof shall be binding upon the parties hereto, their legal
representatives, heirs, distributees, successors and assigns. Except as
expressly stated herein, nothing in this Agreement is intended to confer upon
any other person any rights or remedies under or by reason of this Agreement.
Neither this Agreement nor any rights hereunder shall be assignable by
Executive.
     Section 7.9. Guarantee of Company. If Executive’s services are assigned to
any parent, subsidiary or affiliate of Company, Company shall remain liable as a
guarantor of the obligations hereunder.
     Section 7.10. Inconsistent Provisions. If any provision of this Agreement
is inconsistent with any provision or any Plan or Resolution (including the
Severance Pay Resolution) providing benefits substantially similar to those
provided by this Agreement or any other document required or executed pursuant
to this Agreement, the provisions of this Agreement shall be controlling.
     Section 7.11. Severability. If any provision of this Agreement or the
application thereof to any person or circumstances is held invalid, the
remainder of this Agreement and the application of such provision to the other
person and circumstances shall not be affected thereby and each term and
condition of the Agreement shall be valid and enforced to the fullest extent
permitted by law.
     Section 7.12. Choice of Law. This Agreement shall be construed as to both
validity and performance and enforced in accordance with and governed by the
laws of the State of New York, without giving effect to the choice of law
principles of those laws.
     Section 7.13. No Conflicting Agreement. Executive represents and warrants
to Company that he is not a party to, or bound by, any agreement, understanding
or plan which

- 18 -



--------------------------------------------------------------------------------



 



would interfere with or prevent performance under this Agreement. Company
similarly represents and warrants to Executive.
     Section 7.14. Attorney’s Fees. In the event that any dispute or difference
arising under or in connection with this Agreement results in arbitration or
litigation, Company shall reimburse Executive for all reasonable Attorney’s Fees
and expenses if Executive prevails in such proceeding.
     Section 7.15. Authorization. Company represents to Executive that this
Agreement has been duly approved by its Board of Directors and execution by an
appropriate officer duly authorized.
     Section 7.16. Code Section 409A Savings Clause. Notwithstanding any other
provision in this Agreement, to the extent any amounts payable under this
Agreement (a) are subject to Code Section 409(A), and (b) the time or form of
payment of those amounts would not be in compliance with Code Section 409A,
then, to the extent possible, payment of those amounts will be made at such time
and in such a manner that payment will be in compliance with Code Section 409A.
If the time or form of payment cannot be modified in such a way as to be in
compliance with Code Section 409A, then the payment will be as otherwise
provided in this Plan, disregarding the provisions of this Section.
     Section 7.17. 409A Liability Limitation. Benefits under the Agreement are
intended to comply with the rules of Code Section 409A and will be construed
accordingly. However, the Company will not be liable to any Executive or
beneficiary with respect to any benefit related adverse tax consequences arising
under Section 409A or other provision of the Code.

- 19 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned parties hereto have duly executed this
Agreement as of the day and year first above written.

                 
 
          MOOG INC.    
 
               
WITNESS:
               
 
               
 
      By        
 
               
 
               
WITNESS:
               
 
               
 
         
 
   [NAME], Executive    

- 20 -